Citation Nr: 1103140	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-36 013	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a right 
knee injury.

2.  Entitlement to service connection for a left hip replacement, 
claimed as secondary to residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1942 to November 1945.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a January 2008 rating 
decision by the Chicago, Illinois Department of Veterans Affairs 
(VA) Regional Office (RO).  In September 2010, a Travel Board 
hearing was held before the undersigned.  A transcript of that 
hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran's service treatment records (STRs) show that a right 
knee scar was not noted on induction examination in August 1942, 
but was noted on service discharge examination in November 1945.  
The January 2008 rating decision on appeal granted service 
connection for residual scars, right knee.

At the September 2010 Travel Board hearing, the Veteran testified 
that he sustained a gunshot wound to the right knee while serving 
in Burma during World War II.  He recalled that the bullet did 
not enter his leg, but it grazed his knee.  It required 
stitching; but he was not hospitalized.  He reported that since 
the injury he has had right knee pain, swelling, and giving way 
(for which he wore a brace), and which has caused him to walk 
with a limp.  He contends that his limp due to right knee 
disability resulted in the pathology that required his left hip 
replacement.  

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires (1) competent evidence (a medical diagnosis) of current 
chronic disability; (2) evidence of a service-connected 
disability; and (3) competent evidence that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

On December 2007 VA right knee examination it was noted that the 
Veteran reported he had an altered gait that favored his left leg 
and caused him to acquire the pathology that required his left 
hip replacement.  The impressions were right knee scar due to 
bullet grazing skin (and not a through and through lesion) and 
degenerative arthritis of the right knee unrelated to the scar or 
military service, but due to the aging process.  However, the 
examiner did not explain the cause of the Veteran's gait problem 
(or identify any other right knee disability that was a gunshot 
injury residual); and did not offer an opinion regarding a 
possible  nexus between the Veteran's right knee injury in 
service and his left hip disability.  Hence, further development 
for additional medical advisory opinions is necessary.

The Veteran's September 2010 Travel Board hearing testimony also 
included his recollection that, after service, he was treated by 
a private physician in Birmingham, Alabama for about two years in 
1945/1946.  He subsequently moved to Chicago, Illinois and was 
treated at the Lakeside VA Medical Center (VAMC) from 1946/1947 
until 1981, when he retired and began to see a private physician, 
Dr. Reynolds.  He also sought treatment at South Suburban 
Hospital when his hip went out.  Records from these identified 
providers/sources must be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should ask the Veteran to identify 
all providers of treatment he has received 
for right knee and/or left hip disability 
since his discharge from service, and to 
provide any authorizations necessary for VA 
to obtain records of all such private 
treatment.  The RO should secure for the 
record copies of complete clinical records 
(those not already associated with the claims 
folder) from the identified 
sources/providers, specifically including  
treatment reports from the Lakeside VAMC (to 
include from any storage facility where such 
records may have been retired), from Dr. 
Reynolds, and from South Suburban Hospital.  
If records of any VA treatment he identifies 
cannot be secured because they have been 
irretrievably lost or destroyed, it should be 
so noted for the record, and the Veteran and 
his representative should be so notified.  It 
should also be noted for the record if 
records from the period of time and facility 
identified are available, but do not include 
any pertaining to the Veteran.  

2.  The RO should then arrange for the 
Veteran to be afforded an orthopedic 
examination to determine: Whether he has 
additional right knee disability (other than 
scars) as a result of a below-the-knee 
glancing gunshot wound in service?  Whether 
the left hip pathology that required hip 
replacement was either caused or aggravated 
by a right knee disability that is 
attributable to a right knee gunshot wound 
injury?  The Veteran's claims file must be 
reviewed by the examiner in conjunction with 
the examination.  Based on review of 
pertinent medical history and examination of 
the Veteran, the examiner should provide 
opinions responding to the following:

(a)  Does the Veteran have a right knee 
disability other than residual scars (which 
are already service-connected) and 
degenerative arthritis (which has been 
related to the aging process)?  If so, please 
identify such disability, and opine whether 
it is at least as likely as not that such 
disability is related to a gunshot wound in 
service?  

(b)  Is it at least as likely as not (a 50 
percent or better probability) that the 
Veteran's left hip pathology that required 
replacement of the hip was caused or 
aggravated (i.e., chronically worsened) by a 
service-connected right knee disability?  The 
response to this question should specifically 
address the Veteran's allegation that his 
right knee gunshot wound injury caused an 
altered gait, which in turn caused him to 
acquire left hip pathology that required hip 
replacement.  The examiner is requested to 
identify any factual data that support the 
conclusions reached. 

(c)  If it is determined that a left knee 
disability was not caused, but was 
aggravated, by the Veteran's service-
connected right knee, the examiner should 
specify, to the extent possible, the degree 
of disability (in terms of pathology and/or 
impairment) that is due to such aggravation.

The examiner must explain the rationale for 
all opinions.

3.  The RO should then readjudicate the 
Veteran's claims.  If either remains denied, 
the RO should issue an appropriate 
supplemental statement of the case, and 
afford the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

